DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments necessitated the shift in grounds of rejection detailed below.  The shift in grounds of rejection renders Applicant’s arguments moot.
Applicant's arguments filed November 11, 2020 have been fully considered but they are not persuasive. 
A redistribution layer is an interconnect structure. In the art of packaging it is well known to use interconnect layers as RDLs and substrates. The claims are limited in such a way as to exclude an interconnect substrate. Applicant discloses that interconnection structures comprising circuit layers. Circuit layers are defined as layers having wiring 22. Applicant further labels the interconnect structure as an RDL without changing any structural features. Therefore the claimed redistribution layer is indistinguishable from the disclosed circuit layer and interconnection structure. 
What distinguishes applicant’s invention from Hatano (Fig. 9, 27; ¶76) is applicant’s RDL routing configuration. Hatano’s chip 2b is electrically routed to the bottom interconnect layer of 27. Applicant’s chip 50 is not routed to the bottom interconnect layer of RDL 20.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claim 22 recites the limitation "the second interconnection structure ".  There is insufficient antecedent basis for this limitation in the claim. “The second interconnection structure” should read “the second RDL”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 6, 8, 10, 11, 13 -16, 20-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hatano et al. (US 20060226527 A1; Hat).
Regarding claim 1, Hat discloses a semiconductor device package, comprising: a first redistribution layer (RDL) (Fig. 9, 27; ¶76) including a first surface (of hollow 26) and a second surface opposite to the first surface; a second RDL (Fig. 9, 4; ¶77) disposed on the first surface of the first RDL (Fig. 9, 27; ¶76); a first semiconductor die (Fig. 9, 2a; ¶76) disposed on the first RDL and the second RDL, and electrically connected to the first RDL and the second RDL; and a second semiconductor die (Fig. 9, 2b; ¶76) disposed on the second RDL, and electrically connected to the second RDL.
Regarding claim 2, Hat discloses the semiconductor device package of claim 1, wherein the second semiconductor die (Fig. 9, 2b; ¶76) is further disposed on the first RDL (Fig. 9, 27; ¶76) and electrically connected (through terminal 12) to the first RDL.
Regarding claim 3, Hat discloses the semiconductor device package of claim 1, wherein the second RDL (Fig. 9, 4; ¶77) comprises a bridge die (Fig. 9, 3; ¶76).
	Regarding claim 5, Hat discloses the semiconductor device package of claim 1, further comprising: a plurality of first conductive structures (Fig. 9, 10; ¶56) disposed between the first semiconductor die (Fig. 9, 2a; ¶76) and the first RDL (Fig. 9, 27; ¶76) and electrically connecting the first semiconductor die to the first RDL, and disposed between the second semiconductor die (Fig. 9, 2b; ¶76) and the first RDL (Fig. 9, 27; ¶76) and electrically connecting the second semiconductor die to the first RDL; and a plurality of second conductive structures (Fig. 9, 9; ¶78-79) disposed between the first semiconductor die (Fig. 9, 2a; ¶76) and the second RDL (Fig. 9, 4; ¶77) and electrically connecting the first semiconductor die (Fig. 9, 2a; ¶76) to the second RDL (Fig. 9, 4; ¶77), and disposed between the second semiconductor die (Fig. 9, 2b; ¶76) and the second RDL and electrically connecting the second semiconductor die to the second RDL.
	Regarding claim 6, Hat discloses the semiconductor device package of claim 5, wherein a pitch between two adjacent second conductive structures (Fig. 9, 9; ¶78-79) of the second conductive structures is smaller than a pitch between two adjacent first conductive structures of the first conductive structures. (Fig. 9, 10; ¶56/79)
	Regarding claim 8, Hat discloses the semiconductor device package of claim 5, wherein a height of the first conductive structures (Fig. 9, 10; ¶56) is larger than a height of the second conductive structures (Fig. 9, 9; ¶78-79).
	Regarding claim 10, Hat discloses the semiconductor device package of claim 1, further comprising an underfill layer (Fig. 9, 24; ¶80) between the first semiconductor 
	Regarding claim 11, Hat discloses the semiconductor device package of claim 1, wherein the first RDL (Fig. 9, 27; ¶76) defines a cavity (Fig. 9, 26; ¶81) recessed from the first surface, and the second RDL (Fig. 9, 4; ¶77) is disposed in the cavity of the first RDL.
	Regarding claim 13, Hat discloses the semiconductor device package of claim 11, wherein a sidewall of the cavity (Fig. 9, 26; ¶81) is inclining with respect to the first surface of the first RDL. (Fig. 9, 27; ¶76)
Regarding claim 14, Hat discloses the semiconductor device package of claim 13, wherein the sidewall (Fig. 9, 26; ¶81) of the cavity includes a step shape. 
The cavity in 27 forms a single step, where the sidewall is the rise of the step and the top surface of 27 is the run.
Regarding claim 15, Hat discloses the semiconductor device package of claim 1, further comprising a base, a conductive layer and/or an adhesive layer (¶81) between the first RDL (Fig. 9, 27; ¶76) and the second RDL (Fig. 9, 4; ¶77).
	Regarding claim 16, Hat discloses the semiconductor device package of claim 1, wherein the first RDL (Fig. 9, 27; ¶76) and the second RDL (Fig. 9, 4; ¶77) are not directly electrically connected to each other.
Regarding claim 20, Hat discloses a semiconductor device package, comprising: a first RDL (Fig. 9, 27; ¶76) comprising a low-density RDL (two I/O pads 18 on a top surface); a second RDL (Fig. 9, 4; ¶77) comprising a high-density RDL (8 I/O pads 11 on a top surface) having a density of input/output (I/O) terminals (Fig. 9, 9; ¶78-
Regarding claim 21, Hat discloses semiconductor device package of claim 20, wherein the low-density RDL of the first RDL (Fig. 9, 27; ¶76) and the high-density RDL of the second RDL (Fig. 9, 4; ¶77) are electrically connected to each other through the first semiconductor die (Fig. 9, 2a; ¶76) and/or the second semiconductor die. (Fig. 9, 2b; ¶76)
	Regarding claim 22, Hat discloses semiconductor device package of claim 20, the second interconnection structure (Fig. 9, 4; ¶77) comprises a bridge die. (Fig. 9, 3; ¶76)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatano et al. (US 20060226527 A1; Hat).
	Regarding claim 12, Hat discloses the semiconductor device package of claim 11, wherein the second RDL (Fig. 9, 4; ¶77) includes a third surface (top) and a fourth surface (bottom) opposite to the third surface, and the fourth surface of the second RDL is between the first surface of the first RDL and the second surface of the first RDL.
Hat is silent on the third surface of the second RDL is substantially leveled with the first surface of the first RDL.
However before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art reduce the size of the second RDL to be level with the first surface of the first RDL for reducing the size of the package. Also, such a modification would have involved a mere change in the size or dimensions of the component. A change in size or relative dimensions is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatano et al. (US 20060226527 A1; Hat) in view of Scanlan (US 20170084596 A1; Scan).
Regarding claim 7, Hat discloses the semiconductor device package of claim 5, but is silent on wherein each of the first conductive structures and each of the second conductive structures comprises a micro conductive bump.
Scan discloses forming a semiconductor package comprising multiple chips using microbumps (¶9).
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to use microbumps for limiting the amount of space needed to manufacture a semiconductor package comprising a plurality of chips.
Also, such a modification would have involved a mere change in the size or dimensions of the component (solder bump). A change in size or relative dimensions is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatano et al. (US 20060226527 A1; Hat) in view of Kim et al. (US 20180040548 A1; Kim).
	Regarding claim 9, Hat discloses the semiconductor device package of claim 1, but is silent on further comprising an encapsulation layer disposed on the first surface of the first RDL and encapsulating the first semiconductor die and second semiconductor die.
	Kim discloses forming an encapsulant (Fig. 5H, 38b; ¶74) over a semiconductor device package (Fig. 5H, 500; ¶74).
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to encapsulate a package to protect it from damage.

Claim 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatano et al. (US 20060226527 A1; Hat) in view of Pagaila et al. (US 20120104562 A1; Pa).
Regarding claim 23, Hat discloses semiconductor device package of claim 1, wherein the first RDL (Fig. 9, 27; ¶76) defines a cavity (Fig. 9, 26; ¶81) recessed from the first surface, and the second RDL (Fig. 9, 4; ¶77) is disposed in the cavity of the first RDL, but is silent on and the sidewall of the cavity includes a step shape profile lower than the first surface of the first RDL and higher than a bottom of the cavity.
Pa discloses a semiconductor device having a cavity including a step shape profile lower than the first surface of a first RDL (Fig. 7, 218; ¶82) and higher than a bottom of the cavity.
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to have a cavity sidewall  stepped shape for exposing more connection points for subsequent chip connections and lowering the package profile.
Regarding claim 24, Hat discloses semiconductor device package of claim 20, wherein the first RDL (Fig. 9, 27; ¶76) defines a cavity (Fig. 9, 26; ¶81) recessed from a top surface of the first RDL, and the second RDL (Fig. 9, 4; ¶77) is disposed in the cavity of the first RDL, but is silent on  and the sidewall of the cavity includes a step shape profile lower than the top surface of the first RDL and higher than a bottom of the cavity.

Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to have a cavity sidewall  stepped shape for exposing more connection points for subsequent chip connections and lowering the package profile.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 20180040548 A1; Kim).
Regarding claim 17, Kim discloses a method of manufacturing a semiconductor device package, comprising: forming a first RDL (Fig. 5E, 20/65; ¶61) on a carrier (Fig. 5E, 60; ¶58); disposing a second RDL (Fig. 5G, 40; ¶72) on the carrier subsequent to formation of the first RDL; and providing a plurality of semiconductor dies (Fig. 5H, 30; ¶73); and bonding a first group of terminals (Fig. 5E, 22; ¶73) of each of the semiconductor dies to the first RDL (Fig. 5E, 20/65; ¶61, 63), and bonding a second group of terminals (Fig. 5E, 32; ¶73) of each of the semiconductor dies to the second RDL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20180040548 A1; Kim) in view of Gavagnin et al. (US 20190148304 A1;  Gav) .
Regarding claim 19, Kim discloses the method of claim 17, but is silent on further comprising forming a cavity in the first RDL comprising: forming a stop pattern embedded in the first RDL; and forming the cavity in the first RDL by a laser ablation, wherein the stop pattern is configured to stop the laser ablation, and the second RDL is disposed in the cavity of the first RDL.
Gav discloses forming a cavity (Fig. 16, 106; ¶126) in a RDL by embedding an etch stop layer (Fig. 16, 134; ¶126) and performing a laser ablation (¶84)
Regarding compatibility of the embodiment comprising paragraph 84 and that of paragraph 126, Gave states, “A main difference compared to the previous process flow is that no structures are added in the space above the component 108 within the cavity 106.  This may allow the coverage of the component 108 by a functional structure 126, such as a mold (see reference numeral 171) or a heat sink. The purpose of adding etch stop layer 134 is to allow more precision to the laser ablation process.
. 

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20180040548 A1; Kim) in view of Pagaila et al. (US 20120104562 A1; Pa).
Regarding claim 18, Kim discloses the method of claim 17, further comprising forming a cavity (Fig. 6C/D,  ¶80-81) in the first RDL (Fig. 6C/D, 20/65; ¶80-81,63) comprising: forming a sacrificial conductive pattern (Fig. 6C/D, 29a-d; ¶80-81) at least partially embedded in the first RDL; and removing the sacrificial conductive layer to form the cavity in the first RDL, wherein the second RDL (Fig. 5G, 40; ¶72,82) is disposed in the cavity of the first RDL, but is silent on and the sidewall of the cavity includes a step shape profile lower than atop surface of the first RDL and higher than a bottom of the cavity..
Paragraph 82 of Kim discloses the embodiment of Figures 5A-G may be combined with the embodiment of Fig 6A-D.
Pa discloses a semiconductor device having a cavity including a step shape profile lower than the first surface of a first RDL (Fig. 7, 218; ¶82) and higher than a bottom of the cavity.
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to have a cavity sidewall  stepped shape for exposing more connection points for subsequent chip connections and lowering the package profile.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LAWRENCE C TYNES JR./Examiner, Art Unit 2816   

/ZANDRA V SMITH/Supervisory Patent Examiner, Art Unit 2816